       Case 4:19-cv-00028-BMM Document 64 Filed 10/03/19 Page 1 of 4



Jeffery J. Oven                           Peter R. Steenland
Mark L. Stermitz                          Peter C. Whitfield
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
Billings, MT 59103-2529                   Telephone: 202-736-8000
Telephone: 406-252-3441                   Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                     pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                        CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                       TRANSCANADA
                                                KEYSTONE PIPELINE, LP
                   Plaintiffs,                  AND TC ENERGY
                                                CORPORATION’S
      vs.                                       SUPPLEMENTAL STATUS
PRESIDENT DONALD J. TRUMP,                      REPORT
UNITED STATES DEPARTMENT OF
STATE; MICHAEL R. POMPEO, in his
official capacity as U.S. Secretary of State;
UNITED STATES ARMY CORPS OF
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
DAVID BERNHARDT, in his official
        Case 4:19-cv-00028-BMM Document 64 Filed 10/03/19 Page 2 of 4



capacity as Acting U.S. Secretary of the
Interior,
                       Defendants,
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,
                       Defendant-Intervenors.


      On September 20, 2019, Defendants TransCanada Keystone Pipeline, LP

and TC Energy Corporation (TC Energy) filed a status report with this Court,

reporting on its intentions to take certain steps with regard to specific, pre-

construction activities on private lands. (Doc. 62). Subsequently, TC Energy

informed counsel that it is continuing to assess the appropriate timeline for

conducting preconstruction activities. With the exception of weed eradication,

which is already complete, and the orderly winddown of certain road upgrade

work, preconstruction work will not occur until, at the earliest, after the hearing

scheduled for October 9, 2019. TC Energy will further advise the Court of its

plans at the October 9 hearing.

      DATED this 3rd day of October, 2019,

 CROWLEY FLECK PLLP                             SIDLEY AUSTIN LLP

 /s/ Jeffery J. Oven                            /s/ Peter R. Steenland, Jr.
 Jeffery J. Oven                                Peter R. Steenland, Jr.
 Mark L. Stermitz                               Peter R. Whitfield
       Case 4:19-cv-00028-BMM Document 64 Filed 10/03/19 Page 3 of 4



Jeffrey M. Roth                       1501 K Street, N.W.
490 North 31st Street, Ste. 500       Washington, DC 20005
Billings, MT 59103-2529               Telephone: 202-736-8000
Telephone: 406-252-3441               Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
       Case 4:19-cv-00028-BMM Document 64 Filed 10/03/19 Page 4 of 4



                        CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
